DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on July 26, 2019.  Claims 1 – 7 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claims 1 and 4, the limitation “safe behavior determiner”, “safe determiner”, and “incorrectness risk determiner” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claims 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 2 - 5 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “safe behavior determiner” corresponds to a safety-and-comfort determiner 102, which happens to be part of the information processing system 100, and has been vaguely characterized as being “configured with dedicated hardware, or may be realized by executing a software program suitable for each component” (see ¶16 of applicant’s disclosure); 
The claimed “safe determiner” corresponds to a safety determiner 103, which happens to be part of the information processing system 100, and has been vaguely characterized as being “configured with dedicated hardware, or may be realized by executing a software program suitable for each component” (see ¶16 of applicant’s disclosure); 
The claimed “incorrectness risk determiner” corresponds to an incorrectness risk determiner 104, which happens to be part of the information processing system 100, and has been vaguely characterized as being “configured with dedicated hardware, or may be realized by executing a software program suitable for each component” (see ¶16 of applicant’s disclosure); 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 1 and 4, the limitation “a safe behavior determiner”, “a safe 
determiner”, and “an incorrectness risk determiner”, which form part of the information processing system 100, have been vaguely characterized as being “configured with dedicated hardware, or may be realized by executing a software program suitable for each component.” (See ¶16 of applicant’s disclosure)  Such a disclosure does not describe distinguishing identifying characteristics of either the safety-and-comfort determiner 102, the safe determiner 103, or the incorrectness risk determiner 101, at least sufficient to show that the applicant was in possession of the claimed invention.  Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 - 7 are generally indefinite, as they appear to be a poor translation into English from a foreign document and are replete with grammatical and idiomatic errors, too many to discuss in detail.  The scope of these claims are so ambiguous to the point where one of ordinary skill in the art would not be reasonably apprised of the intended scope of the invention.  For instance, in line 4 of claim 1, applicant recites that “the safe behavior adjusting the travel state of the vehicle such that the parameter values fall under a range of the plurality of ranges” is unclear.  Is the safe behavior doing the adjusting of the travel state of the vehicle?  Another example is the last clause of claim 1.  What is the difference between “a safe behavior for the vehicle” recited in clause 1 of claim 1 and “a behavior control of the vehicle” recited in the last clause of claim 1? Clarification is required.  The claims are replete these ambiguous phraseology to the point where it is unclear what the scope of the invention is and difficult to conduct a prior art search.  Yet another example is the overlapping language is claim 2.   What is the difference between the travel state recited in claim 1 and the travel state recited in claim 3?  Is the latter a reference back to the former recitation? The traveling state of the vehicle is introduced yet again in claim 6.  Clarification is required.
As to claims 1 and 4, the limitation “a safe behavior determiner”, “a safe 
determiner”, and “an incorrectness risk determiner”, which form part of the information processing system 100, have been vaguely characterized as being “configured with dedicated hardware, or may be realized by executing a software program suitable for each component.” (See ¶16 of applicant’s disclosure)  Such a disclosure does not describe distinguishing identifying characteristics of either the safety-and-comfort determiner 102, the safe determiner 103, or the incorrectness risk determiner 101, at least sufficient to show that the applicant was in possession of the claimed invention.  Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Clarification is required.
Claims 1 and 4 are considered indefinite because the specification fails to adequately define the specific structure/algorithm that corresponds to the recited claim elements, as identified above in paragraph 6.   In the instant specification, the structure/algorithm that corresponds to the recited claim elements have been vaguely characterized as a determiner “configured with dedicated hardware, or . . . software program suitable for each component.”  This description does not adequately described the metes and bounds of the invention in such way that one of ordinary skill in the art will understand which structure/algorithm performs the recited function.  Merely identifying the corresponding claim elements as a determiner configured with dedicated hardware or software, which covers all conceivable structures/algorithms, is not an adequate description. 
The reason claims 1 and 4 are indefinite is that without a limiting specification, which is required by statute, the claim limitation(s) become(s) an unbounded purely functional limitation. The instant specification provides no boundaries or limits imposed by structure, material or acts.  As now written, claims 1 and 4 will cover all ways of performing a function, known and unknown. Therefore, such an unbounded limitation renders the claims indefinite.  Clarification is required.  See MPEP 2181. 
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Claim 1 recites an information processing system comprising: a safe behavior 
determiner configured to classify parameter values each indicating a travel state of a vehicle into a plurality of ranges based on travel safety, and determine a safe behavior for the vehicle, the safe behavior adjusting the travel state of the vehicle such that the parameter values fall under a range of the plurality of ranges, the range having a high level of the travel safety; a clustering range controller configured to change a position of a boundary between the plurality of ranges in accordance with an external environment of the vehicle; and a safety determiner configured to acquire a behavior estimation result of the vehicle and the safe behavior determined by the safe behavior determiner, and determine a behavior control of the vehicle based on at least one of the acquired behavior estimation result and the safe behavior.
	Claim 6 recites an information processing method comprising: acquiring parameter values each indicating a travel state of a vehicle; classifying the parameter values into a plurality of ranges based on travel safety; changing a position of a boundary between the plurality of ranges in accordance with an external environment of the vehicle; determining a safe behavior for the vehicle, the safe behavior adjusting the travel state of the vehicle such that the parameter values fall under a range of the plurality of ranges, the range having a high level of the travel safety; acquiring a behavior estimation result of the vehicle; and determining a behavior control of the vehicle based on at least one of the behavior estimation result and the safe behavior.
Claim 7 recites a non-transitory recording medium recording a program allowing a computer to execute: acquiring parameter values each indicating a travel state of a vehicle; classifying the parameter values into a plurality of ranges based on travel safety; changing a position of a boundary between the plurality of ranges in accordance with an external environment of the vehicle; determining a safe behavior for the vehicle, the safe behavior adjusting the travel state of the vehicle such that the parameter values fall under a range of the plurality of ranges, the range having a high level of the travel safety; acquiring a behavior estimation result of the vehicle; and determining behavior control of the vehicle based on at least one of the behavior estimation result and the safe behavior.


Statutory Category
Does claims 1, 6 and 7 fall into one of four of the statutory categories?  Yes.
Claims 1 and 7 recite a system and a non-transitory recording medium recording a program executed by a computer.  Claims 1 and 7 are directed to an apparatus.
Claims 6 recites a series of steps and therefore is direct to a method.

	Step 2A – Prong 1
Does claim 1 recite a judicial exception?  Yes. The claim recites a safe behavior determiner configured to classify parameter values each indicating a travel state of a vehicle into a plurality of ranges based on travel safety, and determine a safe behavior for the vehicle, the safe behavior adjusting the travel state of the vehicle such that the parameter values fall under a range of the plurality of ranges, the range having a high level of the travel safety.  The classifying and determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a safe behavior determiner,” nothing in the claim precludes the determining step from practically being performed in the human mind.  For example, but for the “safe behavior determiner” language, the claim encompasses the user manually classifying parameter values that indicate a travel state of a vehicle and determining a safe behavior for the vehicle. These limitations are mental processes. 
Does claim 6 recite a judicial exception?  Yes.  The claim recites acquiring parameter values each indicating a travel state of a vehicle; classifying the parameter values into a plurality of ranges based on travel safety; changing a position of a boundary between the plurality of ranges in accordance with an external environment of the vehicle; determining a safe behavior for the vehicle, the safe behavior adjusting the travel state of the vehicle such that the parameter values fall under a range of the plurality of ranges, the range having a high level of the travel safety; acquiring a behavior estimation result of the vehicle; and determining behavior control of the vehicle based on at least one of the behavior estimation result and the safe behavior.  The acquiring, classifying, changing, and determining limitations, as drafted, are all processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind. That is, nothing in the claim precludes these steps from practically being performed in the human mind.  In other words, the claim may encompass a person manually performing all of these steps.  As a result, these limitations are mental processes. 
Does claim 7 recite a judicial exception?  Yes.  The same analysis performed on claim 6, as discussed herein above, can be applied to claim 7.   As a result, the limitations of claim 7 are mental processes as well. 

Step 2A – Prong 2
Does claim 1 integrated the judicial exception into a practical application?  No. The claim recites one additional element: a safety determiner configured to acquire a behavior estimation result of the vehicle and the safe behavior determined by the safe behavior determiner.  The safety determiner is recited at a high level of generality (i.e., as a general means of gathering data for use in a comparison step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The safety determiner limitation is no more than mere instructions to apply the exception using what appears to be a generic computer component or generic programing language.   Applicant’s specification is not clear on this matter.
Do claims 6 and 7 integrated the judicial exception into a practical application?  
No, and no additional elements are recited to demonstrate that the judicial exceptions are integrated into a practical application.  Thus, claims 6 and 7 are directed to the abstract idea.

Step 2B 
Does claim 1 provide an inventive concept?  No.  As discussed with respect to 
Step 2A Prong Two, the additional element in the claim amount to no more than mere instructions to apply the exception using a generic computer component or software. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer or generic computer code(s) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Dependent claims 2 – 5 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 5 are recited at a high level of generality and amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computer component(s) or programming language.   Therefore, claims 1 - 7 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106406287 A to Song et al. (herein after “Song et al. publication”).
As to claim 1 (as best understood based on the 101 and 112 rejections discussed herein above),
the Song et al. publication is considered to disclose an information processing system comprising: 
a safe behavior determiner configured to classify parameter values each 5indicating a travel state of a vehicle into a plurality of ranges based on travel safety, and determine a safe behavior for the vehicle, the safe behavior adjusting the travel state of the vehicle such that the parameter values fall under a range of the plurality of ranges, the range having a high level of the travel safety (see Abstract); 
a clustering range controller configured to change a position of a boundary 10between the plurality of ranges in accordance with an external environment of the vehicle (see Abstract); and 
a safety determiner configured to acquire a behavior estimation result of the vehicle and the safe behavior determined by the safe behavior determiner, and determine a behavior control of the vehicle based on at least one of the acquired 15behavior estimation result and the safe behavior.  (See Abstract.)
  
As to claim 2 (as best understood based on the 101 and 112 rejections discussed herein above),
the Song et al. publication is considered to disclose a reporter configured to provide a current range of the plurality of ranges to a driver of the vehicle, the current range corresponding to a travel state 20of the vehicle.  (See Abstract.)

As to claim 3 (as best understood based on the 101 and 112 rejections discussed herein above),
 	the Song et al. publication is considered to implicitly disclose the external environment including at least one of information on a road on which the vehicle travels, information on travel environment of the 25vehicle, and information on travel experience of the road on which the vehicle travels.   (See Abstract.)
As to claim 4 (as best understood based on the 101 and 112 rejections discussed herein above),
the Song et al. publication is considered to implicitly disclose an incorrectness risk determiner configured to determine whether or not the behavior estimation result carries incorrectness risk, wherein the incorrectness risk determiner determines that the behavior 5estimation result carries the incorrectness risk when correctness of the behavior estimation result is equal to or less than a threshold, and the safety determiner selects the behavior estimation result or the safe behavior based on a result determined by the incorrectness risk determiner.  (See Abstract.)

10 As to claim 5 (as best understood based on the 101 and 112 rejections discussed herein above),
the Song et al. publication is considered to implicitly disclose the behavior estimation result being a result estimated, using machine learning, based on at least one of information on surroundings of the vehicle and information on a travel state of the vehicle.  

As to claim 6 (as best understood based on the 101 rejection discussed herein above),
claim 6 is directed to a method but require the same scope of limitation as claim 1.  Therefore, claim 6 is rejected for the same reason as claim 1, as discussed herein above.
As to claim 7 (as best understood based on the 101 rejection discussed herein above),
claim 7 is directed to a non-transitory recording medium  but require the same scope of limitation as claim 1.  Therefore, claim 7 is rejected for the same reason as claim 1, as discussed herein above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of copending Application No. 16/523,812 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667